           Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 1 of 25


 1 MICHAEL A. SHERMAN (SBN 94783)
     masherman@stubbsalderton.com
 2 JEFFREY F. GERSH (SBN 87124)
     jgersh@stubbsalderton.com
 3 SANDEEP SETH (SBN 195914)
     sseth@stubbsalderton.com
 4 WESLEY W. MONROE (SBN 149211)
     wmonroe@stubbsalderton.com
 5 STANLEY H. THOMPSON, JR. (SBN 198825)
     sthompson@stubbsalderton.com
 6 VIVIANA BOERO HEDRICK (SBN 239359)
     vhedrick@stubbsalderton.com
 7 STUBBS, ALDERTON & MARKILES, LLP
   15260 Ventura Blvd., 20th Floor
 8 Sherman Oaks, CA 91403
   Telephone:   (818) 444-4500
 9 Facsimile:   (818) 444-4520

10 Attorneys for PersonalWeb Technologies, LLC
     [Additional Attorneys listed below]
11
12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN JOSE DIVISION

15    IN RE PERSONAL WEB TECHNOLOGIES,              CASE NO.: 5:18-md-02834-BLF
      LLC, ET., AL., PATENT LITIGATION
16
                                                    Case No.: 5:18-cv-00767-BLF
17    AMAZON.COM, INC., et., al.,
                                                    Case No.: 5:18-cv-05619-BLF
18                  Plaintiffs,
                                                    PERSONALWEB TECHNOLOGIES,
19    v.                                            LLC’S AMENDED OPENING CLAIM
                                                    CONSTRUCTION BRIEF
20    PERSONALWEB TECHNOLOGIES, LLC,
      et., al.,
21
                    Defendants.
22
      PERSONALWEB TECHNOLOGIES, LLC
23    and LEVEL 3 COMMUNICATIONS, LLC,
24                  Counterclaimants,
25    v.

26    AMAZON.COM, INC. and AMAZON WEB
      SERVICES, INC.,
27
                    Counterdefendants.
28


     PERSONALWEB’S AMENDED OPENING                                CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                      CASE NO: 5:18-cv-00767-BLF
                                                                  CASE NO.: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 2 of 25


 1   PERSONALWEB TECHNOLOGIES, LLC, a
     Texas limited liability company, and
 2   LEVEL 3 COMMUNICATIONS, LLC,
     a Delaware limited liability company,
 3
                   Plaintiffs,
 4
     v.
 5
     TWITCH INTERACTIVE, INC. a Delaware
 6   corporation,

 7
                   Defendant.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PERSONALWEB’S AMENDED OPENING                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                               CASE NO: 5:18-cv-00767-BLF
                                                           CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 3 of 25


 1
                                                     TABLE OF CONTENTS
 2
 3 I.      INTRODUCTION ...............................................................................................................1

 4 II.     DISPUTED CONSTRUCTIONS ........................................................................................1
           A.        “Unauthorized or unlicensed” (’310 at Claim 20) ...................................................1
 5
                     1.        This claim phrase does not need to be construed because their plain
 6                             and ordinary meaning suffices. ....................................................................1

 7                   2.        Amazon’s proposal erroneously makes the term “unauthorized”
                               synonymous with the term “unlicensed” contradicting the specification
 8                             and prosecution history. ...............................................................................4

 9                   3.        Collateral Estoppel Does Not Apply............................................................5
           B.        “Authorization” (’420 patent, claims 25, 166).........................................................7
10
                     1.        This term does not need to be construed because its plain and ordinary
11                             meaning suffices. .........................................................................................8

12                   2.        Collateral Estoppel Does Not Apply............................................................9
           C.        “the request including at least a content dependent name of a particular data
13                   item” (’310 at Claim 20) ..........................................................................................9
14         D.        “Content‐dependent name” (’310, Claims 20, 69; ’420 patent, claim 25) ............12
15                   1.        PersonalWeb’s construction flows from the claim language. ....................12
                     2.        PersonalWeb’s construction is consistent with the specification. .............13
16
           E.        “Name for a data file” (’442 patent, claim 10) ......................................................13
17
           F.        “digital key for the particular file” / “file key for each particular file” (’544
18                   patent, claims 46, 52) .............................................................................................14
           G.        “part” (’544 patent, claims 46, 52).........................................................................15
19
           H.        “being based on a first function of the contents of the specific part” (’544
20                   patent, claim 46).....................................................................................................17
21                   1.        The Court should apply the plain and ordinary meaning of this term. ......17

22                   2.        PersonalWeb’s alternative construction flows from the claim language. ..17
           I.        “part value” (’544 patent, claims 46, 52) ...............................................................18
23
           J.        “function of the one or more of part values” (’544 patent, claim 46) ....................18
24                   1.        Only “part value” should be construed in this term. ..................................18
25                   2.        Amazon’s proposed construction of the phrase improperly rewrites the
                               claim...........................................................................................................19
26
27
28


                                                                         i
     PERSONALWEB’S AMENDED OPENING                                                                  CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                                        CASE NO: 5:18-cv-00767-BLF
                                                                                                    CASE NO.: 5:18-CV-05619-BLF
           Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 4 of 25


 1                                                         TABLE OF AUTHORITIES
                                                                                                                                                  Page(s)
 2
 3 Cases
 4 Exxon Chem. Patents, Inc. v. Lubrizol Corp.,
        64 F.3d 1553 (Fed. Cir. 1995) .......................................................................................................... 4
 5
     Finjan, Inc. v. Secure Computing Corp.,
 6     626 F.3d 1197 (Fed. Cir. 2010)......................................................................................................... 3
 7 Garcia v. United States,
        469 U.S. 70 (1984) ............................................................................................................................ 4
 8
     Gonzalez v. Infostream Group, Inc.,
 9     Case No. 2:14–cv–906–JRG–RSP, 2015 WL 5604448 (E.D. Tex. Sept. 21, 2015) ........................ 4
10 Hydranautics v. FilmTec Corp.,
        204 F.3d 880 (9th Cir. 2000) ............................................................................................................ 6
11
     IPXL Holdings, L.L.C. v. Amazon.com, Inc.,
12     430 F.3d 1377 (Fed. Cir. 2005)....................................................................................................... 12
13 Libel-Flarsheim,
        358 F.3d .......................................................................................................................................... 13
14
     Mentor H/S, Inc. v. Med. Device Alliance, Inc.,
15    244 F.3d 1365 (Fed. Cir. 2001)......................................................................................................... 3
16 Merck & Co. v. Teva Pharms. USA, Inc.,
        395 F.3d 1364 (Fed. Cir. 2005)......................................................................................................... 4
17
     O2 Micro Int'l v. Beyond Innovation,
18     Tech., 521 F.3d 1351 (Fed. Cir. 2008) .............................................................................................. 3
19 PersonalWeb Techs., LLC v. Int'l Bus. Machines Corp.,
        No. 6:12-CV-659 (Dkt. 103), 2016 WL 922880 (E.D. Tex. Mar. 11, 2016)................................. 7,9
20
     Phillips v. AWH Corp.,
21     415 F.3d 1303 (Fed. Cir. 2005)......................................................................................................... 1
22 Reiter v. Sonotone Corp.,
        442 U.S. 330 (1979) ...................................................................................................................... 4, 5
23
     Thorner,
24     669 F.3d .......................................................................................................................................... 13
25 United States Surgical Corp. v. Ethicon, Inc.,
        103 F.3d 1554 (Fed. Cir. 1997)......................................................................................................... 3
26
     Wasica Fin. GmbH v. Cont'l Auto. Sys.,
27    853 F.3d 1272 (Fed. Cir. 2017)......................................................................................................... 4
28


                                                                                ii
     PERSONALWEB’S AMENDED OPENING                                                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                                                CASE NO: 5:18-cv-00767-BLF
                                                                                                            CASE NO.: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 5 of 25


 1    Other Authorities

 2    The American Heritage Dictionary of the English Language (5th Ed. 2019) ………………..2, 8,16

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                iii
     PERSONALWEB’S AMENDED OPENING                              CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                    CASE NO: 5:18-cv-00767-BLF
                                                                CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 6 of 25


 1 I.        INTRODUCTION

 2           PersonalWeb’s proposed constructions “stay[] true to the claim language and most naturally

 3 align[] with the patent's description of the invention [and, therefore,] will be, in the end, the correct
 4 construction.” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). In contrast,
 5 Amazon.com, Inc., Amazon Web Services, Inc., and Twitch's (collectively, “Amazon”) proposed
 6 constructions: (i) rewrite claims; (ii) improperly read-in additional limitations from the specification
 7 that appear nowhere in the claims and significantly lengthen them; (iii) ignore express claim language;
 8 and (iv) confuse rather than clarify the meaning of the claims. Accordingly, PersonalWeb requests
 9 the Court adopt its proposed constructions and reject Defendants’ constructions.
10 II.       DISPUTED CONSTRUCTIONS

11           In this brief, bold underline indicates that a term or phrase has an agreed construction, and

12 italicized bold underline indicates that a term or phrase has a disputed construction that is part of this
13 Markman proceeding.
14           A.     “Unauthorized or unlicensed” (’310 at Claim 20)

15           ’310 at Claim 20: “based at least in part on said content-dependent name of said

16           particular data item, the first device (A) permitting the content to be provided to or

17           accessed by the at least one other computer if it is not determined that the content is

18           unauthorized or unlicensed, otherwise, (B) if it is determined that the content is

19           unauthorized or unlicensed, not permitting the content to be provided to or accessed

20           by the at least one other computer”

21 Declaration of Stanley H. Thompson, Jr. (“Thompson Decl.”), Ex. 1.
22       PersonalWeb’s Proposed Construction                      Amazon’s Proposed Construction
      Plain and ordinary meaning                            not compliant with a valid license
23
      Alternative construction: Not permitted or Not
24    legally permitted
25
                    1.      This claim phrase does not need to be construed because their plain
26                          and ordinary meaning suffices.
27           The plain and ordinary meaning of “authorize” connotes that something is given permission to
28 perform an action. Consistent with the plain and ordinary meaning, the specification includes several

                                                        1
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 7 of 25


 1 examples of certain exemplary embodiments of the inventive system permitting, or not permitting,
 2 certain actions to take place on the basis of a given criteria. For example, the specification discusses
 3 that a “region” (directory) can be set as read-only, meaning another computer would not have
 4 permission to change the contents of the region:
 5
 6
 7
 8
 9
10
11
12
13
14    ’310 at 10:23-35; see also Fig. 5. The specification also discusses that a file can be locked so that

15 another computer does not have permission to modify it:
16
17
18
19    ’310 at 9:23-26; see also Fig. 3. The flowchart in Fig. 26(a) also discloses in block S422 “PROHIBIT
20 OPEN” that a computer may not be permitted to open a file in a non-read only mode if it is in a read-
21 only directory. ’310 at 20:19-22, Fig. 26(a). The plain and ordinary meaning of “authorize” is
22 applicable without regard to a concept of licensing. This intrinsic evidence is confirmed by the
23 dictionary definition of “authorize” which is “to give permission for.” Thompson Decl., Ex. 2, The
24 American Heritage Dictionary of the English Language (5th ed. 2019) (https://ahdictionary.com/word
25 /search.html?q=authorize).
26          A “license,” on the other hand, means something narrower.            It is a specific kind of
27 authorization. The specification discusses licenses in the sense of having legal permission to have a
28 copy of a file. For example, the specification states that a license table 136 maintains a record of the

                                                       2
     PERSONALWEB’S AMENDED OPENING                                        CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                              CASE NO: 5:18-cv-00767-BLF
                                                                          CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 8 of 25


 1 True Names of “key files in the product (that is, files which are required in order to use the product,
 2 and which do not occur in other products)[.] Typically, for a software product, this would include the
 3 main executable image and perhaps other major files such as clip-art, scripts, or online help.” ’310 at
 4 31:17-22. This demonstrates the specification contemplates having a license is having legal
 5 permission to possess things like program executables and images such as clip-art, items that may be
 6 the subject, for example, of a copyright license, or a license granted by an End User License Agreement
 7 (EULA). The specification also discusses mechanisms for enforcing licenses. For example, the
 8 specification discusses active and passive enforcement of licenses (’310 at 31:9-12), and the license
 9 table (LT) 136 in Fig. 1(b) “is a table identifying files, which may only be used by licensed users.” ’310
10 at 8:60-61.
11          Using the plain and ordinary meaning of a term is often correct. See Mentor H/S, Inc. v. Med.

12 Device Alliance, Inc., 244 F.3d 1365, 1380 (Fed. Cir. 2001) (“[T]he court properly instructed the jury
13 that [‘irrigating’ and ‘frictional heat’] should receive their ordinary meanings.”). All words have
14 definitions and thus may be rewritten using different words. This does not mean that all words in a
15 claim should be construed. See, e.g., O2 Micro Int'l v. Beyond Innovation Tech., 521 F.3d 1351, 1362
16 (Fed. Cir. 2008) (“[D]istrict courts are not (and should not be) required to construe every limitation
17 present in a patent’s asserted claims.”); Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207
18 (Fed. Cir. 2010) (upholding district court’s rejection of defendant’s proposed construction, and finding
19 that no construction is necessary). In other words, claim construction is “not an obligatory exercise in
20 redundancy.” United States Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997).
21 Where a term is used in accordance with its plain meaning, the court should not re-characterize it using
22 different language.
23          Thus, because the terms are not confusing to a jury, no further construction of these terms is

24 required. If the Court believes the terms require construction, PersonalWeb believes “authorized”
25 should be construed as “permitted,” and “licensed” should be construed as “legally permitted.”
26 Amazon’s proposed constructions are inconsistent with the claim language and violate canons of claim
27 construction.
28

                                                        3
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 9 of 25


 1                  2.      Amazon’s proposal erroneously makes the term “unauthorized”
                            synonymous with the term “unlicensed” contradicting the
 2                          specification and prosecution history.

 3          Amazon’s proposed construction, taken at face value, represents its contention that the phrase

 4 “unauthorized or unlicensed” should be construed as meaning “not compliant with a valid license.”
 5 But “unlicensed” by itself would mean “not compliant with a valid license,” so Amazon’s proposal
 6 expressly reads “unauthorized” out of the claim.
 7          “Canons of construction indicate that terms connected in the disjunctive in this manner be

 8 given separate meanings.” Garcia v. United States, 469 U.S. 70, 73 (1984). See also Reiter v. Sonotone
 9 Corp., 442 U.S. 330 (1979) (the use of the term “or” indicates an intent to give the nouns their separate,
10 normal meanings); Gonzalez v. Infostream Group, Inc., Case No. 2:14–cv–906–JRG–RSP, 2015 WL
11 5604448, at *17–19 (E.D. Tex. Sept. 21, 2015) (recognizing that “or” is not restricted to mutually
12 exclusive alternatives (A or B, [but not both]) and may be used to denote an inclusive list (A, or B [or
13 both]), depending on context.). So a proper construction must give meaning to both words in the
14 phrase “unauthorized or unlicensed.” See Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364,
15 1372 (Fed. Cir. 2005) (“A claim construction that gives meaning to all terms of the claim is preferred
16 over one that does not do so.”); Exxon Chem. Patents, Inc. v. Lubrizol Corp., 64 F.3d 1553, 1557 (Fed.
17 Cir. 1995) (“We must give meaning to all the words in Exxon’s claims.”).
18          The separate term “unlicensed” is a specific species of the genus “unauthorized” that connotes

19 something that is not legally permitted under a contract or agreement. Thus, Amazon’s proposed
20 construction is erroneous. If “unauthorized” were defined in terms of unlicensed, which is what would
21 effectively result from Amazon’s proposed construction, then either the presence of “unauthorized” in
22 Claim 20 would be superfluous and/or the word “or” would be construed as “and.” Such a construction
23 would be contrary to law, by disregarding the claim term “or” and its clear, disjunctive meaning.
24          In order to narrow a claim term beyond its normal meaning, there must be clear disavowal of

25 the scope given to a claim term. Wasica Fin. GmbH v. Cont'l Auto. Sys., 853 F.3d 1272, 1281-82
26 (Fed. Cir. 2017) (“It is axiomatic that we will not narrow a claim term beyond its plain and ordinary
27 meaning unless there is support for the limitation in the words of the claim, the specification, or the
28 prosecution history. If the intrinsic record supports several definitions of a term, the term may be

                                                        4
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 10 of 25


 1 construed to encompass all such consistent meanings. Therefore, absent a clear disavowal or
 2 alternative lexicography by a patentee, he or she is free to choose a broad term and expect to obtain
 3 the full scope of its plain and ordinary meaning”) (internal citations omitted).
 4          Amazon cannot point to any such clear disavowal of claim scope for the term “unauthorized.”

 5 First, there is no discussion in the specification that is inconsistent with the plain and ordinary meaning
 6 of the term “unauthorized” and the disjunctive term “or.” Second, the prosecution history also
 7 supports separate meanings to “unauthorized” and “unlicensed”. Indeed, the prosecution history of
 8 the ’442 patent unambiguously shows that the patentee was not using the words “authorized” to mean
 9 “licensed”, but rather was using the term “authorized” as a broader “genus” term, and the term
10 “licensed” as a narrower “species” term. For example, PersonalWeb amended claim 23 to only recite
11 the term “unauthorized” and moved the term “unlicensed” into a new claim 25 that depended from
12 claim 23:
13
14
15
16
17
18
19
20
21 Thompson Decl., Ex. 3 (Response to Final Office Action (Feb. 14, 2010)), at 9-10. See also id. at 14
22 (“Nor does Gardener teach or in any suggest (as per claim 23) that ‘an unauthorized copy of a file is
23 not allowed to be provided from one of the computers.’ Nor does Gardner teach or in any way
24 suggest (as per claim 25) that an unlicensed copy of a file is not allowed to be provided from one of
25 the computers.” (original emphasis))
26                  3.      Collateral Estoppel Does Not Apply.

27          It is anticipated that Amazon will argue that collateral estoppel applies for its proposed

28 construction of “unlicensed or unauthorized” because its proposed construction is based upon a prior

                                                        5
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 11 of 25


 1 construction in a case between PersonalWeb and IBM. In that case, Judge Rodney Gilstrap of the
 2 Eastern District of Texas separately construed “licensed,” “unlicensed,” “authorized,” “unauthorized”
 3 and “authorization.” Thompson Decl., Ex. 4, Memorandum Opinion and Order (Dkt. 103) at 25, 28,
 4 PersonalWeb Techs., LLC v. Int’l Bus. Machines Corp., No. 6:12-cv-00661 (E.D. Tex. Mar. 11, 2016).
 5 After that matter was transferred to the Northern District of California, the parties eventually reached
 6 a settlement and stipulated to dismiss the case with prejudice. Thompson Decl., Ex. 5, Order of
 7 Dismissal With Prejudice (Dkt. 381), PersonalWeb Techs., LLC v. Int’l Bus. Machines Corp., No.
 8 5:16-cv-01266 (N.D. Cal. Aug. 14, 2017). In another Eastern District case, PersonalWeb Techs., LLC
 9 v. Amazon.com Inc., No. 6:11-cv-00658 (E.D. Tex. Filed Dec. 8, 2011) (“Amazon I”), which actually
10 involved Amazon (in contrast to the IBM ruling upon which Amazon now relies), Judge Leonard
11 Davis ruled that no construction of the terms “licensed” and “unlicensed” was needed. Thompson
12 Decl., Ex. 6, Memorandum Opinion and Order (Dkt. 140) at 26, 47, PersonalWeb Techs., LLC v.
13 Amazon.com Inc., No. 6:11-cv-00658 (E.D. Tex. Aug. 5, 2013). Neither claim construction ruling is
14 binding here.
15           “Under collateral estoppel, once a court has decided an issue of fact or law necessary to its

16 judgment, that decision may preclude relitigation of the issue in a suit on a different cause of action
17 involving a party to the first case.” Hydranautics v. FilmTec Corp., 204 F.3d 880, 885 (9th Cir. 2000).
18 Under both California and federal law, collateral estoppel applies only where it is established that “(1)
19 the issue necessarily decided at the previous proceeding is identical to the one which is sought to be
20 relitigated; (2) the first proceeding ended with a final judgment on the merits; and (3) the party against
21 whom collateral estoppel is asserted was a party or in privity with a party at the first proceeding.” Id.
22           The conditions for collateral estoppel are not met here. First, neither of the prior Eastern

23 District of Texas claim construction rulings made any determination of the scope or meaning of the
24 identical phrase “unauthorized or unlicensed” at issue in this case. In other words, the issue of the
25 separation of these words by the disjunctive phrase “or” was never considered and ruled upon. Second,
26 there was no final judgment that relied upon any claim construction from the IBM case because that
27 case settled and the parties did not have the opportunity to appeal. Amazon cannot demonstrate that
28 collateral estoppel applies to Judge Gilstrap’s decision. Thus, “unauthorized or unlicensed” should be

                                                        6
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 12 of 25


 1 given its plain and ordinary meaning, which necessarily includes the disjunctive term “or.” If
 2 construed, however, the phrase should be construed as “not permitted or not legally permitted.”
 3           Amazon’s proposed constructions are based on a prior construction of individual terms,

 4 including “unauthorized” and “unlicensed,” that ignored their use in disjunctive phrases that require
 5 that they mean something different. PersonalWeb Techs., LLC v. Int'l Bus. Machines Corp., No. 6:12-
 6 CV-659 (Dkt. 103), 2016 WL 922880 (E.D. Tex. Mar. 11, 2016). As discussed above, collateral
 7 estoppel does not apply to Judge Gilstrap’s construction, which is not even from Amazon I. Moreover,
 8 Judge Gilstrap’s decision is different from and in conflict with the construction of Judge Davis (in
 9 Amazon I). Judge Davis held the term “authorized” did not require any construction, which is
10 consistent with the plain usage of the term, and the claim language, specification and prosecution
11 history.
12           In the event that Amazon contends that its proposed construction for “unauthorized or

13 unlicensed” is actually “not compliant with a valid license or not compliant with a valid license,” then
14 that construction is erroneous, for the reasons discussed above, and also confusing. It is unclear what
15 an “invalid right” is. How can something be characterized as a “right” and also be characterized as
16 “invalid?” Also, if one incorporates Amazon’s proposed construction of “unlicensed” into its
17 proposed construction of “unauthorized,” then “not compliant with a valid license” becomes “not
18 compliant with a valid right to content.” But this is only another way of stating that access or use of
19 the content is not permitted, which is precisely what PersonalWeb argues “unauthorized” should mean.
20 Indeed, the prior construction does not specify that the right to content derives its validity from a legal
21 and/or contractual source.
22           For these reasons, “unlicensed or unauthorized” should be given their plain and ordinary

23 meaning. If construed, however, PersonalWeb’s proposed constructions should be adopted. If
24 Amazon’s proposed construction is adopted, it should be clarified that “unauthorized” is not limited
25 to the legal and/or contractual sense of the of term “unlicensed.”
26           B.      “Authorization” (’420 patent, claims 25, 166)

27           ’420 at Claim 25: “(C) based at least in part on said ascertaining in step (B), selectively

28           allowing a copy of the particular sequence of bits to be provided to or accessed by or


                                                         7
     PERSONALWEB’S AMENDED OPENING                                           CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                 CASE NO: 5:18-cv-00767-BLF
                                                                             CASE NO.: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 13 of 25


 1          from at least one of the computers in a network of computers, wherein a copy of the

 2          sequence of bits is not to be provided or accessed without authorization, as determined,

 3          at least in part, based on whether or not said first content-dependent name of the

 4          particular sequence of bits corresponds to one of the plurality of identifiers”

 5          ’420 at Claim 166: “(a2) selectively permit the particular data item to be made available

 6          for access and to be provided to or accessed by or from at least some of the computers

 7          in a network of computers, wherein the data item is not to be made available for access

 8          or provided without authorization, as resolved based, at least in part, on whether or not

 9          at least one of said one or more content-dependent digital identifiers for said particular

10          data item corresponds to an entry in one or more databases, each of said one or more

11          databases comprising a plurality of identifiers, each of said identifiers in each said

12          database corresponding to at least one data item of a plurality of data items, and each

13          of said identifiers in each said database being based, at least in part, on at least some of

14          the data in a corresponding data item”

15 Thompson Decl., Ex. 7.
16       PersonalWeb’s Proposed Construction                        Amazon’s Proposed Construction
      Plain and ordinary meaning                             a valid license
17
      Alternative construction: “authorization”:
18    permission
19
                    1.      This term does not need to be construed because its plain and
20                          ordinary meaning suffices.

21          The plain and ordinary meaning of “authorization” is “permission.” as shown above in the

22 discussion of the phrase “unauthorized or unlicensed,” the specification is consistent with the plain
23 and ordinary meaning. This intrinsic evidence is confirmed by the dictionary definition of “authorize”
24 which is “1. The act of authorizing. See Synonyms at permission.” Thompson Decl., Ex. 8, The
25 American       Heritage      Dictionary      of     the     English     Language       (5th    ed.      2019)

26 (https://ahdictionary.com/word/search.html?q=authorization) (emphasis added).
27
28

                                                         8
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 14 of 25


 1                  2.      Collateral Estoppel Does Not Apply.

 2          It is anticipated that Amazon will also argue that collateral estoppel applies for its proposed

 3 construction of “authorization” because its proposed construction is based upon a prior construction
 4 of that term. See Thompson Decl., Ex. 4, Memorandum Opinion and Order (Dkt. 103) at 25, 28,
 5 PersonalWeb Techs., LLC v. Int’l Bus. Machines Corp., No. 6:12-cv-00661 (E.D. Tex. Mar. 11, 2016).
 6 However, Amazon cannot show that the construction of term “authorization” was in any manner
 7 outcome determinative regarding the products in that case and there was no final judgment that
 8 necessarily relied upon the construction of “authorization” in that case because it settled and the parties
 9 did not have the opportunity to appeal. Thus, for the reasons above in the discussion of the phrase
10 “unauthorized or unlicensed,” collateral estoppel does not apply to this term.
11          C.      “the request including at least a content dependent name of a particular
                    data item” (’310 at Claim 20)
12
            ’310 at Claim 20: “20. A computer-implemented method operable in a system which
13
            includes a plurality of computers, the method comprising:
14
            controlling distribution of content from a first computer to at least one other computer,
15
            in response to a request obtained by a first device in the system from a second device
16
            in the system, the first device comprising hardware including at least one processor,
17
            the request including at least a content-dependent name of a particular data item, the
18
            content-dependent name being based at least in part on a function of at least some of
19
            the data comprising the particular data item, wherein the function comprises a message
20
            digest function or a hash function, and wherein two identical data items will have the
21
            same content-dependent name”
22
23 Thompson Decl., Ex. 1.
24
          PersonalWeb’s Proposed Construction                     Amazon’s Proposed Construction
25    the request including at least a content              the request including at least a content
      dependent name of a particular data item              dependent name of a particular requested data
26                                                          item

27          PersonalWeb’s proposed construction is the claim language itself. In other words, the plain

28 and ordinary meaning should be used because it is readily understandable without being rewritten.

                                                        9
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
           Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 15 of 25


 1 Amazon apparently agrees, because for the most part they leave the language of this term in Claim 20
 2 untouched. However, Amazon does change the claim language “a content dependent name of a
 3 particular data item” to “a content dependent name of a particular requested data item.” The parties
 4 dispute whether the word “requested” should be inserted in the otherwise unmodified claim language.
 5 If this alteration makes no difference, then why does Amazon insist on including it?
 6            Examining the claim language reveals that Amazon’s proposed construction substantively

 7 changes it. Claim 20 reads in relevant part:
 8            controlling distribution of content from a first computer to at least one other computer,

 9            in response to a request obtained by a first device in the system from a second device

10            in the system, the first device comprising hardware including at least one processor, the

11            request including at least a content-dependent name of a particular data item

12 Thompson Decl., Ex. 1 (emphasis added).
13            The claim recites that a first device obtains “a request” from a second device. The claim does

14 not read that a first device obtains “a request for a data item.” The only limitation placed on “the
15 request” by the claim language is that it must include a content-dependent name of a particular data
16 item. Amazon’s proposed construction inserts a limitation that is not contained in the claim language
17 and is therefore erroneous.
18            PersonalWeb’s proposed construction is consistent with the specification which provides

19 examples of an identifier being used in a request that is not a request for a data item. For example,
20 Figure 14 shows the use of an identifier—in this embodiment, a True Name—to link a path to the
21 identifier:
22
23
24
25
26 / / /
27 / / /
28 / / /

                                                         10
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 16 of 25


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18 ’310 at Fig. 14. The specification explains that “[t]he mechanism to link a path to a True Name
19 provides a way of creating a new directory entry record identifying an existing, assimilated file. This
20 basic process may be used to copy, move, and rename files without a need to copy their contents.” ’310
21 at 15:6-10. The fact that the system can “copy, move, and rename files without a need to copy their
22 contents” shows that the bits of the file itself do not need to be transferred anywhere as a result of the
23 request. In other words, the request to link a path to a True Name is not a request for the file associated
24 with the True Name itself. The file is not a “requested data item.”
25           For these reasons, the Court should reject Amazon’s proposed construction, and this term

26 should be given its plain and ordinary meaning.
27
28

                                                        11
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 17 of 25


 1           D.     “Content‐dependent name” (’310, Claims 20, 69; ’420 patent, claim 25)

 2        PersonalWeb’s Proposed Construction                   Amazon’s Proposed Construction
      an identifier that changes with the content [of     an identifier used to locate and access a data
 3    the data item [sequence of bits] / the sequence     item that is generated by processing the
      of bits of the particular data item [sequence of    sequence of bits
 4    bits]]
 5                  1.      PersonalWeb’s construction flows from the claim language.
 6           Given that the parties agree on a construction for “data item,” the actual dispute over this term

 7 relates to what a “content-dependent name” is. PersonalWeb’s proposed construction clarifies that a
 8 content-dependent name is an identifier that changes when the content of a data item changes. For
 9 example, if you alter the content of a file called “puppy.jpg” using Photoshop to alter background in
10 the picture and save it under the same name, the content-dependent name for that file will change
11 because the contents of the file changed. With this clarification, the claim terms are clear and will not
12 be confusing to a juror.
13           In contrast, Amazon’s proposed construction adds language that is unrelated to the disputed

14 terms. Their proposed construction includes “used to locate and access” which is unrelated to anything
15 found in the disputed terms. Instead of explaining what a content-dependent name is, Amazon instead
16 proposes to describe what a content-dependent name is purportedly used for. The manner or purpose
17 for which the content-dependent name is used is not recited in the dispute claim terms.
18           Furthermore, Amazon’s proposed construction requires that a content-dependent name “is

19 generated by processing the sequence of bits.” This language is problematic for two reasons. First,
20 their proposed construction is confusing because it does not explain what kind of “processing” leads
21 to a name or identifier that is “content-based.” Second, the addition of the phrase “is generated”
22 suggests that the processing that creates the identifier is a claimed step that must take place
23 contemporaneously with the performance of the other method steps. This is inaccurate and confusing
24 because Claim 20 of the ’310 Patent and Claim 25 of the ’420 Patent recite no such step of generating
25 the content-based name. Claim 69 of the ’310 Patent is a system claim, so incorporating a
26 contemporaneous method step into the construction of the second disputed term would improperly
27 convert Claim 69 into a claim to both a system and a method for using that system. See IPXL Holdings,
28 L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) (“Because claim 25 recites both a

                                                         12
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 18 of 25


 1 system and the method for using that system, it does not apprise a person of ordinary skill in the art of
 2 its scope, and it is invalid under section 112, paragraph 2.”).
 3                  2.      PersonalWeb’s construction is consistent with the specification.

 4          PersonalWeb’s proposed construction is consistent with the specification. One embodiment

 5 of a content-based name is a True Name which “can be used to identify a file by contents, to confirm
 6 that a file matches its original contents, or to compare two files.” ’310 at 14:51-53. More generally,
 7 the specification contemplates identifiers for files such that “the identity of a data item is independent
 8 of its name, origin, location, address, or other information not derivable directly from the data, and
 9 depends only on the data itself.” ’310 at 3:56-58. The proposed construction of “a data item identifier
10 that changes with the content of the data item” is consistent with the specification.
11          Amazon’s proposed construction incorporating “used to locate and access” improperly

12 incorporates limitations from an exemplary embodiment. See Thorner, 669 F.3d at 1366-67; Libel-
13 Flarsheim, 358 F.3d at 906. The specification is broader and provides examples in which a content-
14 based name is not “used to locate and access” a data item. For example, the “Retire True File”
15 mechanism described in ’310 at 24:1-18 “allows a remote processor to indicate that it no longer plans
16 to maintain a copy of a given True File.” In this embodiment, the system uses a content-based name
17 to effect a lack of access rather than to access a file. Similarly, the “Cancel Reservation” mechanism
18 described at 24:19-30 “allows a remote processor to indicate that it no longer requires access to a True
19 File stored on the local processor.”
20          For these reasons, the Court should construe “content‐dependent name of a particular data

21 item” and “content-dependent name for the data item” as “a data item identifier that changes with the
22 content of the data item,” and the Court should construe “content-dependent name for a particular
23 sequence of bits” as “a data item identifier that changes with the content of the particular sequence of
24 bits of the particular data item.”
25          E.      “Name for a data file” (’442 patent, claim 10)

26        PersonalWeb’s Proposed Construction                   Amazon’s Proposed Construction
      an identifier                                       an identifier used to locate and access a data
27                                                        file
28

                                                       13
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 19 of 25


 1          For the same reasons discussed above in connection with phrase “content-dependent name,”

 2 the “used to locate and access” language in Amazon’s proposed construction should be rejected and
 3 PersonalWeb’s proposed construction adopted.
 4          F.      “digital key for the particular file” / “file key for each particular file” (’544
                    patent, claims 46, 52)
 5
            ’544 at Claim 46:
 6
            “the part value of each specific part of said first one or more parts being based on a
 7
            first function of the contents of the specific part,
 8
            wherein two identical parts will have the same part value as determined by the first
 9
            function, and
10
            wherein the particular digital key for the particular file is determined using a second
11
            function of the one or more of part values of said first one or more parts”
12
            ’544 at Claim 52:
13
            “wherein each file of the plurality of files comprises a corresponding one or more
14
            parts, and
15
            wherein each of the one or more parts of each file has a corresponding part value, the
16
            part value for each particular part being based on a first hash function of that
17
            particular part, wherein two identical parts will have the same part value as
18
            determined using the first hash function,
19
            the file key for each particular file being based on a second hash function of the part
20
            values of the one or more parts of that file”
21
22 Thompson Decl., Ex. 9.
23        PersonalWeb’s Proposed Construction                     Amazon’s Proposed Construction
      a content-based identifier for [the/each]             unique identifier used to locate [the/each]
24    particular file                                       particular file

25          PersonalWeb’s proposed construction that a “digital key for the particular file” and a “file key
26 for each particular file” are content-based identifiers is consistent with the claim language and the
27 specification. Claim 46 expressly recites that the digital key is “determined using a second function of
28 the one or more part values of said first one or more parts.” Thompson Decl., Ex. 9. The part values

                                                         14
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 20 of 25


 1 in Claim 46 are in turn “based on a first function of the contents of the specific part.” Similarly, Claim
 2 52 expressly recites that the file key is “based on a second hash function of the part values of the one
 3 or more parts of that file.” Id. The part values in Claim 52 are in turn “based on a first hash function
 4 of that particular part.” Id. Thus, both the digital key and the file key are at least based on the contents
 5 of the parts. They are therefore content-based identifiers.
 6           Amazon’s proposed construction that the identifier must be “unique” is inconsistent with the

 7 claim language and the specification. Claims 46 and 52 require that “two identical parts will have the
 8 same part value.” This requirement is a limitation on the part values, not the digital key and file key.
 9 Furthermore, even if the claims required that two digital keys or two file keys be the same if they were
10 calculated using the part values derived from two identical sets of parts, this is not a requirement that
11 the digital keys or file keys must be unique. The claim requires that the same content yields the same
12 output, not that the output is unique. The specification explains that although certain methods of
13 calculating content-based identifiers have a high probability of producing different output from
14 different inputs, it is impossible to guarantee that different inputs will always produce different, i.e.,
15 unique, outputs. ’310 at 12:52-13:9. Amazon’s proposed construction imposes a requirement of
16 uniqueness that the specification explicitly says cannot be guaranteed. The inclusion of “unique” in
17 Amazon’s proposed construction should thus be rejected.
18           Also, for the same reasons discussed above in connection with the “content-dependent name”

19 terms, the “used to locate” language in Amazon’s proposed construction should be rejected and
20 PersonalWeb’s proposed construction adopted.
21           G.     “part” (’544 patent, claims 46, 52)

22        PersonalWeb’s Proposed Construction                    Amazon’s Proposed Construction
      a separate sequence of bits                          a sequence of bits within a file
23
24           Amazon’s proposed construction is perplexing given that the parties have already agreed to

25 PersonalWeb’s proposed construction elsewhere. Two of the Agreed-Upon constructions are:
26                     Claim Term                                   Agreed-Upon Construction
      “wherein the particular file comprises a first       wherein the particular file is made up of a first
27    one or more parts” (’544 patent, claim 46)           one or more separate sequences of bits

28

                                                        15
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 21 of 25


 1    “wherein each file of the plurality of files        wherein each file of the plurality of files is
      comprises a corresponding one or more parts”        made up of one or more corresponding
 2    (’544 patent, claim 52)                             separate sequences of bits
 3                                                        “plurality” means “two or more”
 4           In the agreed-upon constructions above, the phrase “separate sequences of bits” is substituted

 5 for the word “parts,” therefore the singular “part” would be “a separate sequence of bits.”
 6           Even ignoring the agreed constructions, the parties at a minimum agree that a part is a

 7 sequence of bits. PersonalWeb further proposes that the construction clarify that a part is a separate
 8 sequence of bits.
 9           PersonalWeb’s proposed construction is based on the claims, which recite that a “particular

10 file comprises a first one or more parts” (Claim 46) and “each file of the plurality of files comprises
11 a corresponding one or more parts” (Claim 52). Given the digital context of the invention, the file
12 itself as a whole is a sequence of bits. PersonalWeb’s construction seeks to clarify that it is made up
13 of separate parts.
14           Furthermore, PersonalWeb’s proposed construction is consistent with the specification.

15 According the specification, a file can be “a named data item.” ’310 at 5:64. A data item, in turn, is
16 a sequence of bits, as agreed by the parties. Joint Claim Construction and Prehearing Statement
17 (5:18-md-02834, Dkt. 380), App’x A. Therefore, a file is a named sequence of bits. Because claims
18 46 and 52 defines a file as including one or more parts, a part is also a sequence of bits, and multiple
19 parts would be separate from each other.
20           PersonalWeb’s construction is also supported by the dictionary definition of “part”:

21           1. A portion, division, piece, or segment of a whole.

22           ….

23           5. A component that can be separated from or attached to a system; a detachable

24           piece: spare parts for cars.

25 Thompson Decl., Ex. 10, The American Heritage Dictionary of the English Language (5th ed. 2019)
26 (https://ahdictionary.com /word/search.html?q=part). Although digital bits are obviously not a car,
27 the core connotation that a part may be separated out from the whole still applies
28           For these reasons, the Court should construe “part” as “a separate sequence of bits” and reject


                                                       16
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 22 of 25


 1 Amazon’s proposed construction.
 2          H.      “being based on a first function of the contents of the specific part” (’544
                    patent, claim 46)
 3
            ’544 at Claim 46:
 4
            “the part value of each specific part of said first one or more parts being based on a
 5
            first function of the contents of the specific part”
 6
 7 Thompson Decl., Ex. 9.
 8       PersonalWeb’s Proposed Construction                      Amazon’s Proposed Construction
      Plain and ordinary meaning.                         being based on a computation where the input is
 9                                                        all of the data in the specific part
      Alternative construction: being based upon a
10    first computation using the data of the specific
      part
11
                    1.      The Court should apply the plain and ordinary meaning of this
12                          term.

13          PersonalWeb proposes this term be given its plain and ordinary meaning because it is readily

14 understandable without being rewritten. In order to justify their proposed construction, Amazon must
15 explain why the claim language itself is unclear or confusing.
16                  2.      PersonalWeb’s alternative construction flows from the claim
                            language.
17
            If this term is construed, the Court should adopt PersonalWeb’s proposed alternative
18
19 construction because it is consistent with the claim language. It merely changes “on a first function
20 of” to “upon a first computation using” to be more understandable to jurors, who are unlikely to be
21 familiar with the mathematical use of the word “function.” PersonalWeb’s use of “first computation”
22 is consistent with the language “first function” in Claim 46 of the ’544 Patent, while the competing
23 construction omits the word “first.”
24          Amazon’s proposed construction goes farther, changing “function of the contents of the

25 specific part” to “computation where the input is at least some of the bits.” PersonalWeb fails to see
26 how “where the input is” would be clearer to a jury than “using,” or that any difference in meaning is
27 material.
28

                                                         17
     PERSONALWEB’S AMENDED OPENING                                        CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                              CASE NO: 5:18-cv-00767-BLF
                                                                          CASE NO.: 5:18-CV-05619-BLF
         Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 23 of 25


 1           Amazon’s proposed construction also recites “all of the data.” This addition is inconsistent

 2 with the claim language, which neither recites nor implies a limitation of “all of.” Its inclusion in
 3 Amazon’s proposed construction is thus erroneous.
 4           For these reasons, “being based on a first function of the contents of the specific part” should

 5 be given its plain and ordinary meaning. However, if it is construed, for the foregoing reasons, the
 6 Court should construe it as “being based upon a first computation using the data of the specific part.”
 7           I. “part value” (’544 patent, claims 46, 52)

 8       PersonalWeb’s Proposed Construction                     Amazon’s Proposed Construction
      a value created by a computation using the           a value created by a computation on the
 9    sequence of bits that makes up the part              sequence of bits that makes up the part
10           The dispute between the parties is whether a “part value” is created by “computation using”

11 the sequence of bits, or a “computation on” the sequence of bits. This is similar to the dispute discussed
12 above regarding “using” versus “where the input is” regarding Claim 46 of the ’544 patent.
13 PersonalWeb fails to see how “on” would be clearer to a jury than “using,” or that any difference in
14 meaning is material. “Part value” should be construed as “a value created by a computation using the
15 sequence of bits that makes up the part.”
16           J. “function of the one or more of part values” (’544 patent, claim 46)

17           ’544 at Claim 46:

18           “wherein the particular digital key for the particular file is determined using a second

19           function of the one or more of part values”

20 Thompson Decl., Ex. 9.
21       PersonalWeb’s Proposed Construction                    Amazon’s Proposed Construction
      computation using the one or more of part            computation where the input is the part values
22    values
23                  1.      Only “part value” should be construed in this term.
24           PersonalWeb proposes that only the term “part value” within this phrase should be construed.
25 The remainder of this term should be given its plain and ordinary meaning because it is readily
26 understandable without being rewritten. The proper construction of “part value” is addressed above.
27
28

                                                        18
     PERSONALWEB’S AMENDED OPENING                                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                               CASE NO: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 24 of 25


 1                  2.      Amazon’s proposed construction of the phrase improperly rewrites
                            the claim.
 2
            Amazon’s proposed construction uses the “where the input is” language, which should be
 3
     rejected for the reasons already discussed above. Additionally, their proposed construction materially
 4
     rewrites the claim in a manner that changes its meaning.
 5
            Second, Amazon changes “the one or more of part values” in the claim phrase to “the part
 6
     values.” This would introduce potential confusion as the phrase “one or more parts” is introduced
 7
     earlier in the claim and thus “the one or more parts” is a reference to the same “one or more parts”
 8
     used earlier in the claims. If this is changed to “the part values,” it will be unclear whether such “part
 9
     values” are the “one or more parts” referenced earlier in the claim or some other “part values.” In any
10
     case, to the extent that Amazon contends that “the part values” has a substantively different meaning
11
     than “one or more of part values,” PersonalWeb does not know what such a substantive difference is
12
     or what the support is for such a change in meaning.
13
            For these reasons, “function of the one or more of part values” should be construed as
14
     “computation using the one or more of part values.”
15
16            Respectfully submitted,

17 Dated: April 12, 2019                            STUBBS, ALDERTON & MARKILES, LLP

18
19                                                  By: /s/ Michael A. Sherman
                                                            Michael A. Sherman
20                                                          Jeffrey F. Gersh
                                                            Sandeep Seth
21                                                          Wesley W. Monroe
                                                            Stanley H. Thompson, Jr.
22                                                          Viviana Boero Hedrick
23                                                           Attorneys for Patent Plaintiffs
                                                             PERSONALWEB TECHNOLOGIES, LLC
24
25
26
27
28

                                                        19
     PERSONALWEB’S AMENDED OPENING                                          CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                                                CASE NO: 5:18-cv-00767-BLF
                                                                            CASE NO.: 5:18-CV-05619-BLF
       Case 5:18-md-02834-BLF Document 406 Filed 04/12/19 Page 25 of 25


 1 Dated: April 12, 2019              MACEIKO IP

 2
 3                                    By: /s/ Theodore S. Maceiko
                                              Theodore S. Maceiko (SBN 150211)
 4                                            ted@maceikoip.com
                                              MACEIKO IP
 5                                            420 2nd Street
                                              Manhattan Beach, California 90266
 6                                            Telephone:     (310) 545-3311
                                              Facsimile:     (310) 545-3344
 7                                            Attorneys for Plaintiff

 8                                             PERSONALWEB TECHNOLOGIES, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          20
     PERSONALWEB’S AMENDED OPENING                         CASE NO: 5:18-md-02834-BLF
     CLAIM CONSTRUCTION BRIEF                               CASE NO: 5:18-cv-00767-BLF
                                                           CASE NO.: 5:18-CV-05619-BLF
